ACCEPTED
                                                                                03-14-00197-CV
                                                                                        6607201
                                                                     THIRD COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                           8/21/2015 4:02:52 PM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK


                 No. 03-14-00197-CV
_______________________________________________
                                       FILED IN
                                                3rd COURT OF APPEALS
                                                    AUSTIN, TEXAS
                     IN THE COURT OF APPEALS
                                                8/21/2015 4:02:52 PM
                 THIRD JUDICIAL DISTRICT OF TEXAS
                                                  JEFFREY D. KYLE
                             AT AUSTIN                  Clerk
_______________________________________________

                GRAPHIC PACKAGING CORPORATION,
                            Appellant

                                    v.

      GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS
 OF THE STATE OF TEXAS; AND KEN PAXTON, ATTORNEY GENERAL
                   OF THE STATE OF TEXAS,
                          Appellees.


       UNOPPOSED MOTION TO CHANGE DESIGNATION
          OF LEAD COUNSEL, AND TO WITHDRAW
        AND SUBSTITUTE COUNSEL FOR APPELLANT



TO THE HONORABLE THIRD COURT OF APPEALS:


     Pursuant to Texas Rules of Appellate Procedure 6.5, 9.5, and 10, and

Local Practices No. 8, 11, and 14, James (“Jimmy”) Martens, Lacy Leonard,

Amanda Taylor, and Danielle Ahlrich and the law firm of Martens, Todd,

Leonard, Taylor & Ahlrich (“MTLT&A Counsel”), who currently represent

Appellant Graphic Packaging Corporation (“the Client”), file this Unopposed

Motion to Change the Designation of Lead Counsel and to Withdraw and


                                     1
Substitute Counsel for Appellant.     In support of this Motion, MTLT&A

Counsel respectfully submit the following:

                             I.   Background:

      1.    For purposes of this appeal, MTLT&A Counsel have served as

local counsel supporting the pro hac vice appearance and representation by

Client’s primary counsel, California-based attorneys Amy Silverstein and

Edwin Antolin.

      2.    Because Jimmy Martens signed the Notice of Appeal, he was

designated as Lead Counsel for Client.          See Tex. R. App. P. 6.1; Local

Practice No. 8.    This designation was not officially changed despite Ms.

Silverstein serving in lead counsel capacity.

      3.    Upon the withdrawal of MTLT&A Counsel, Silverstein and

Antolin will remain as the primary counsel for Client in this appeal. This

Motion provides written notice to change the designation of Lead Counsel

from Mr. Martens to Ms. Silverstein. Tex. R. App. P. 9.5; Local Practice No.

11.

      4.    Upon the withdrawal of MTLT&A Counsel, the Honorable

Wallace B. Jefferson will substitute in as local counsel.         His contact

information is:



                                      2
            The Honorable Wallace B. Jefferson
            ALEXANDER, DUBOSE, JEFFERSON & TOWNSEND, LLP
            515 Congress Ave., Suite 2350
            Austin, Texas 78701-3562
            Phone: (512) 482-9300
            Fax: (512) 482-9303
            Email: wjefferson@adjtlaw.com
            SBOT No.: 00000019


                         II.   Argument & Authorities:

      1.    This Court may permit counsel to withdraw from representing an

appellate party “on appropriate terms and conditions” pursuant to Texas

Rule of Appellate Procedure 6.5. When another attorney is substituting in

for the withdrawing counsel, Rule 6.5 requires that that Motion be delivered

to the party at the party’s last known address via both certified and first class

mail, or in person, and that the Motion state all required information for the

substituting attorney.    Tex. R. App. P. 6.5(b), (d).       As shown by the

Certificate of Service below and the information provided in Section I above,

this Motion satisfies the requirements of Rule 6.5.

      2.    MTLT&A Counsel seek to withdraw from representing the Client

in this proceeding for good cause and not for purposes of delay. Especially

given the contemporaneous substitution of alternative local counsel and the

current status of the appeal (an Opinion having issued on July 28, 2015),

MTLT&A Counsel’s withdrawal can be accomplished without material

                                       3
adverse effect on the interests of Client. See Tex. Disciplinary Rules of Prof.

Conduct 1.15(b).

      3.    The Client and co-counsel (Silverstein and Antolin) have been

informed of MTLT&A’s desire to withdraw as Appellant’s counsel from this

case. Neither the Client nor co-counsel oppose this Motion. Additionally,

MTLT&A Counsel have conferred with opposing counsel (Mr. Rance Craft)

about this Motion, and he does not oppose it.

                                  PRAYER

      James (“Jimmy”) Martens, Lacy Leonard, Amanda Taylor, and

Danielle Ahlrich and the law firm of Martens, Todd, Leonard, Taylor &

Ahlrich (“MTLT&A Counsel”) respectfully request that this Court grant this

Unopposed Motion to Change the Designation of Lead Counsel, and to

Withdraw and Substitute Counsel for Appellant in this matter. MTLT&A

Counsel pray that this Court will enter an order stating that MTLT&A

Counsel are hereby withdrawn from any further representation of Client in

this proceeding, and that the Honorable Wallace B. Jefferson of Alexander,

Dubose, Jefferson & Townsend LLP is substituted in their place.




                                      4
                            Respectfully submitted,

                            MARTENS, TODD, LEONARD, TAYLOR & AHLRICH
                            301 Congress Ave., Suite 1950
                            Austin, Texas 78701
                            Telephone: (512) 542-9898
                            Telecopier: (512) 542-9899

                            By: /s/ James Martens__________
                                James F. Martens
                                jmartens@textaxlaw.com
                                State Bar No. 13050720
                                Lacy L. Leonard
                                lleonard@textaxlaw.com
                                State Bar No. 24040561
                                Amanda Taylor
                                ataylor@textaxlaw.com
                                State Bar No. 24045921
                                Danielle V. Ahlrich
                                dahlrich@textaxlaw.com
                                State Bar No. 24059215




                  CERTIFICATE OF CONFERENCE

     I certify that the attorneys of MTLT&A have conferred with the Client
(Graphic Packaging) and co-counsel (Amy Silverstein and Edwin Antolin)
about the merits of this Motion, and they do not oppose this Motion.

     I further certify that the attorneys of MTLT&A have conferred with
counsel for Appellees, Mr. Rance Craft about the merits of this Motion, and
he does not oppose this Motion.


                                         /s/ James Martens___
                                         James Martens



                                     5
                   CERTIFICATE OF COMPLIANCE

      I hereby certify that this Motion complies with the typeface
requirements of Tex. R. App. P. 9.4(e) because it has been prepared in a
conventional typeface no smaller than 14-point for text and 12-point for
footnotes.

                                          /s/ James Martens___
                                          James Martens




                      CERTIFICATE OF SERVICE

      I hereby certify that, in compliance with Tex. R. App. P. 9.5, a true and
correct copy of this Motion was served on the following counsel via e-service,
on August 21, 2015.

      Rance Craft
      Assistant Solicitor General
      OFFICE OF THE ATTORNEY GENERAL
      P.O. Box 12548 (MC 059)
      Austin, Texas 78711-2548
      (512) 936-2872
      (512) 474-2697 [fax]
      rance.craft@texasattorneygeneral.gov

      Cynthia A. Morales
      Assistant Attorney General
      OFFICE OF THE ATTORNEY GENERAL,
      FINANCIAL AND TAX LITIGATION DIVISION,
      P.O. Box 12548
      Austin, Texas 78711
      (512) 463-8897
      (512) 477-2348 [fax]
      cynthia.morales@texasattorneygeneral.gov




                                      6
     Amy L. Silverstein
     Edwin Antolin
     SILVERSTEIN & POMERANTZ, LLP
     12 Gough Street, 2nd Floor
     San Francisco, California 94103
     (415) 593-3502
     (415) 593-3501 (Facsimile)
     Asilverstein@sptaxlaw.com
     Eantolin@sptaxlaw.com

     The Honorable Wallace B. Jefferson
     ALEXANDER, DUBOSE, JEFFERSON & TOWNSEND, LLP
     515 Congress Ave., Suite 2350
     Austin, Texas 78701-3562
     (512) 482-9300
     (512) 482-9303 (Facsimile)
     wjefferson@adjtlaw.com


     I further certify that, in compliance with Tex. R. App. P. 6.5(b), a true
and correct copy of this Motion was served on the following party of record
via Certified Mail, Return Receipt Requested, and 1st Class US Mail, on
August 21, 2015.

     Graphic Packaging Corporation
     c/o Lauren Tashma
     Senior VP, General Counsel, & Secretary
     1500 Riveredge Parkway NW
     Suite 100, 9th Floor
     Atlanta, Georgia 30328

                                          /s/ James Martens___
                                          James Martens




                                      7